UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-5110



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JESSIE SHORT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-01-561)


Submitted:   December 4, 2006             Decided:   January 3, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jessica Salvini, SALVINI & BENNETT, LLC, Greenville, South
Carolina, for Appellant. Kevin Frank McDonald, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jessie     L.   Short   appeals   the   district     court’s     order

revoking his supervised release and sentencing him to twenty-four

months’ imprisonment.       Short’s attorney filed a brief pursuant to

Anders v. California, 386 U.S. 738, 744 (1967), stating that there

were no meritorious issues on appeal, but raising two issues on

Short’s behalf.       Short has filed a pro se supplemental brief

raising several issues.

           Counsel contends that the district court erred in using

the preponderance of the evidence standard to determine whether a

violation of supervised release occurred.                Short adds to this

argument, challenging the preponderance of the evidence standard

and asserting that he should have been tried in state court first

on   the   criminal    charges     underlying      his    supervised      release

violation.    We reject these contentions, as the preponderance of

the evidence standard was correctly applied and the supervised

release violation hearing was completely separate and distinct from

any state proceedings.       See 18 U.S.C. §§      3583(e)(3), 3606 (2000).

           Counsel also asserts that the district court erred in

sentencing Short to a twenty-four month term.             Given that the term

was within the applicable statutory maximum and the recommended

guideline range, and because it was neither procedurally nor

substantively   unreasonable,       we   find   that     it   was   not   plainly




                                    - 2 -
unreasonable.    See United States v. Crudup, 461 F.3d 433, 437 (4th

Cir. 2006).

           Short also sets forth a claim of ineffective assistance

of counsel. Because our review of the record does not conclusively

demonstrate ineffective assistance of counsel, this claim may not

be raised on direct appeal.         See United States v. King, 119 F.3d

290, 295 (4th Cir. 1997).      Short next advances a vague challenge to

the sufficiency of the evidence, stating that he was not guilty.

Our review discloses that the evidence was in fact sufficient to

support   the   Grade   A    violation.      Finally,      we   reject   Short’s

assertion that he should have been granted bail pending appeal.

           As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.                Accordingly, we

affirm the district court’s order revoking Short’s supervised

release and imposing a twenty-four month sentence.                  This court

requires that counsel inform her client, in writing, of his right

to petition the Supreme Court of the United States for further

review.   If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this   court    for   leave   to    withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                     - 3 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 4 -